COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                  ORDER ON MOTIONS

Appellate case name:        Zsolt Petko and Zsuzsanna Adam v. Carelton Courtyard

Appellate case number:      01-17-00918-CV

Trial court case number:    CV-0077741

Trial court:                County Court at Law No. 2 of Galveston County

       The panel has voted to dismiss appellants’ pro se “Motion for Reconsideration and
Extension of Time to File Petition” as moot and to deny the “Motion to Correct Clerical
Error in Judgment and Reconstruct Lost Document and Modify, Correct, or Reform
Judgment.”

       It is so ORDERED.

Judge’s signature:   ___/s/ Laura C. Higley______
                     x Acting for the Court

Panel consists of Justices Jennings, Keyes, and Higley.

Date: __November 29, 2018____